Exhibit 10.1          

SECOND AMENDMENT TO CREDIT AGREEMENT

SECOND AMENDMENT, dated as of March 4, 2002 (this “Amendment”), to the Credit
Agreement, dated as of March 1, 2001 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among PG&E Corporation, a
California corporation (the “Borrower”), the lenders party thereto (the
“Lenders”), General Electric Capital Corporation, a New York corporation, as
Co-Arranger (in such capacity, the “Co-Arranger”), Lehman Commercial Paper Inc.,
a New York corporation, as Administrative Agent (in such capacity, the
“Administrative Agent”), and Lehman Brothers Inc., a Delaware corporation, as
Lead Arranger and Book Manager (in such capacity, the “Lead Arranger”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders, the Co-Arranger, the Administrative Agent
and the Lead Arranger are parties to the Credit Agreement;

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement; and

WHEREAS, the Administrative Agent, the Lenders and the other parties hereto are
willing to agree to the requested amendments on the terms and conditions
contained herein;

NOW THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

1.  Defined Terms.  Unless otherwise defined herein, capitalized terms used
herein which are defined in the Credit Agreement are used herein as therein
defined.

2.  Amendments to the Credit Agreement.  (a) Appendix A to the Credit Agreement
is hereby amended by deleting therefrom the definition of “Financing Documents”
and by substituting, in lieu thereof, the following:

            “Financing Documents” shall mean, collectively, the Credit
Agreement, the Notes, the Fee Letter, the Lehman Fee Letter, the Additional Fee
Letter, the Second Additional Fee Letter, the Escrow Agreement, the Security
Documents and the Option Agreement.”

(b) Appendix A to the Credit Agreement is hereby amended by adding thereto the
following new definition in its proper alphabetical order:

“Second Additional Fee Letter” shall mean the fee letter, dated March 4, 2002,
among the Borrower, the Administrative Agent and the Lenders.

(c) Section 2.9(b) of the Credit Agreement is hereby amended by deleting the
date, “March 3, 2002”, set forth in clause (ii)(x) of the proviso in such
section and by substituting, in lieu thereof the date, “June 3, 2002”.

(d) Section 3.7 of the Credit Agreement is hereby amended by adding the
following new paragraph (c) at the end thereof:

“(c) Notwithstanding the provisions of paragraphs (a) and (b) of this Section
3.7, during the period between March 2, 2002 and March 2, 2003, the Borrower may
make payments to the Tranche B Lenders in respect of the Tranche B Loan and that
portion of the Tranche A Loan held by the Tranche B Lenders, pro rata based upon
the respective amounts of the Tranche B Loan or the Tranche A Loan, as
applicable, held by each Tranche B Lender, without concurrently making payments
to the Tranche A Lenders in respect of the Tranche A Loan.”

3.   Effectiveness.  This Amendment shall become effective as of the date hereof
when (i) each Lender shall have received counterparts hereof duly executed by
the Borrower, the Administrative Agent and the Lenders, (ii) the Administrative
Agent shall have received all of the fees required by the Second Additional Fee
Letter to be paid on March 4, 2002, (iii) each Lender shall have received
acknowledgements and consents from the Borrower, LLC and NEG, Inc. to this
Amendment, (iv) the Second Amendment to Option Agreement, dated as of the date
hereof, shall have been duly executed and delivered by the parties thereto and
consented to by each Person specified therein and (v) each Lender shall have
received a favorable opinion of counsel to the Borrower covering such matters
with respect to this Agreement and the transactions contemplated hereby as the
Lenders shall reasonably request.

4.   Representations and Warranties.  The Borrower hereby represents and
warrants that each of the representations and warranties of the Borrower and its
Subsidiaries contained in Sections 5.1, 5.2, 5.3, 5.4, 5.5 and 5.26 of the
Credit Agreement shall be, after giving effect to this Amendment, true and
correct in all material respects, as if made on and as of the date hereof except
for any representations and warranties made as of a specific date, which shall
be true and correct in all material respects as of such date.

5.   Reference to Credit Agreement.  Upon the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement,” “hereunder,” or
words of like or similar import shall mean and be reference to the Credit
Agreement as affected and amended by this Amendment.

6.   Continuing Effect of Credit Agreement.  This Amendment shall not be
construed as a waiver or consent to any further or future action on the part of
the Borrower or any of its Subsidiaries that would require a waiver or consent
of the Administrative Agent and/or the Lenders.  Except as amended hereby, the
provisions of the Credit Agreement and the other Financing Documents are and
shall remain in full force and effect.

7.   Counterparts.  This Amendment may be executed in counterparts, and by the
several parties hereto on separate counterparts, and all of the said
counterparts taken together shall be deemed to constitute one and the same
instrument.  This Amendment may be validly executed and delivered by facsimile
or other electronic transmission.

8.   GOVERNING LAW, ETC.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

9.   Expenses.  The Borrower agrees to pay or reimburse the Administrative Agent
and each Lender for all of its out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation and execution of this Amendment,
including, without limitation, the fees and disbursements of counsel to the
Administrative Agent and counsel to General Electric Capital Corporation, as a
Lender.

[The remainder of this page is intentionally left blank.]




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above.

PG&E CORPORATION

By:  /s/ Leroy T. Barnes, Jr.                         
       Name:  Leroy T. Barnes, Jr.
       Title:    Vice President and Treasurer

GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender and Co-Arranger

By  /s/ J. Alex Urquhart, Jr..                         
       Name:  J. Alex Urquhart, Jr.
       Title:    Vice President of GECC

LEHMAN COMMERCIAL PAPER INC., as a Lender and Administrative Agent

By  /s/ Jeff Goodwin                         
      Name:  Jeff Goodwin
      Title:    Authorized Signatory

WILMINGTON TRUST COMPANY, as a Lender

By:  /s/ Bruce L. Bisson                         
       Name:  Bruce L. Bisson
       Title:    Vice President




Each of the undersigned does hereby consent and agree to the foregoing Amendment
and acknowledge and agree that (i) all obligations of the Borrower under the
Credit Agreement, as amended by the foregoing Amendment, are Secured Obligations
(as defined in the relevant Security Document) which are secured by the Security
Documents to which it is a party, (ii) all references to the Credit Agreement in
the Security Documents refer to the Credit Agreement, as amended from time to
time (including pursuant to the foregoing Amendment), and (iii) all references
to Loans in the Security Documents refer to the Loans under the Credit
Agreement.

PG&E CORPORATION

By:  /s/ Leroy T. Barnes, Jr.                         
       Name:  Leroy T. Barnes, Jr.
       Title:     Vice President and Treasurer

PG&E NATIONAL ENERGY GROUP, LLC

By:  /s/ Thomas G. Boren                         
       Name:  Thomas G. Boren
       Title:     President and CEO

PG&E NATIONAL ENERGY GROUP, INC.

By:  /s/ Thomas G. Boren                         
       Name:  Thomas G. Boren
       Title:     President and CEO